per curiam:
El 5 de febrero y el 24 de julio de 1998 la Directora de la Oficina de Inspección de Notarías compare-ció ante nos y nos informó sobre el incumplimiento del Ledo. José A. Feliciano Rodríguez con varios de sus deberes como notario. Ello dio lugar a que el 25 de agosto de 1998, mediante resolución, le ordenáramos al licenciado Feli-ciano mostrar causa por la cual no debía ser disciplinado por remitir tardíamente: (1) los índices Notariales de 1996, 1997 y 1998, y (2) los Informes Anuales de 1995 y 1996.
El 10 de noviembre de 1998, el licenciado Feliciano con-testó nuestra orden de mostrar causa y nos indicó que se atendría a cualquier sanción que le fuere impuesta por su incumplimiento con los deberes notariales referidos. Soli-*276citó que fuéramos lenientes, en vista de los problemas per-sonales y de salud que había sufrido durante los pasados tres años.
H-l
Reiteradamente hemos resuelto que no rendir los índi-ces Notariales dentro del término establecido por ley cons-tituye una conducta ilegal que puede acarrear la imposi-ción de medidas disciplinarias. In re Jusino López, 145 D.P.R. 52 (1998). Véanse, además: In re Garay Texidor, 142 D.P.R. 220 (1997); In re Santiago Arroyo, 132 D.P.R. 239 (1992). La inobservancia en la presentación de los índices Notariales mensuales constituye una desviación de lo exi-gido por ley. La omisión de enviarlos dentro del término establecido por ley puede prestarse a actuaciones de natu-raleza grave y contribuir a la desviación de la fe pública de que están investidos los notarios. In re Alvarado Tizol, 122 D.P.R. 587 (1988); In re Colón de Zengotita, 116 D.P.R. 303, 305 (1985). El notario debe tener presente que la obliga-ción que impone la ley de rendir sus índices Notariales es de estricto cumplimiento. Su incumplimiento coloca al no-tario en el umbral de la incapacidad para ejercer el notariado. In re Rivera Lassen, 116 D.P.R. 325 (1985).
H-i H — í
El Ledo. José A. Feliciano Rodríguez reiteradamente ha dejado de cumplir su deber de rendir los Indices Notariales a tiempo. Así lo ha admitido el propio abogado. También ha faltado a su deber de rendir los Informes Anuales. Aun tomando en consideración las circunstancias que ha adu-cido para su incumplimiento, éste no puede quedar impune.
Por todo lo antes expuesto, se suspende al Ledo. José A. *277Feliciano Rodríguez del ejercicio de la notaría por el tér-mino de tres (3) meses, contados desde la notificación de esta opinión per curiam, y hasta que otra cosa disponga este Tribunal. Se le apercibe al licenciado Feliciano Rodrí-guez de que en el futuro deberá ser más diligente con res-pecto al cumplimiento de sus deberes profesionales. Futuros incumplimientos han de acarrear sanciones más severas.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo López no intervinieron.